              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )   Criminal No. 2018-30
                                 )
PAUL GIRARD, SHAQUAN PRENTICE, )
ROBERT BROWN, WAHILLI JAMES,     )
SHAQUIELLE CORREA, JAMES CRUZ, )
KAREEM HARRY, TYLER EUGENE,      )
ETHERNEAL SIMON, SHERMYRA GUMBS, )
WAYNE BELLILLE,                  )
                                 )
               Defendants.       )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
Alessandra Parisi Serano, AUSA
Meredith Jean Edwards, AUSA
Juan Albino, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Ryan W. Greene
St. Thomas, U.S.V.I.
     For Paul Girard,

Adriane J. Dudley
Malorie Diaz
Dudley Rich Davis LLP
St. Thomas, U.S.V.I.
     For Shaquan Prentice,

Renee Marie Andre
Law Offices of Marjorie Rawls-Roberts PC
St. Thomas, U.S.V.I.
     For Robert Brown,
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 2

Alex Omar Rosa-Ambert
Rosa-Ambert Law Offices
San Juan, PR
     For Wahilli James,

Jason Gonzalez-Delgado
Hato Rey, PR
     For Shaquielle Correa,

Miguel Oppenheimer
San Juan, PR
     For James Cruz,

Kye Walker
St. Croix, U.S.V.I.
Frantz J. McLawrence
The McLawrence Law Firm
Fort Lauderdale, Fl
     For Kareem Harry,

Richard F. Farrelly
Law Offices of Birch DeJongh & Hindels PLLC
St. Thomas, U.S.V.I.
     For Tyler Eugene,

Richard H. Dollison
Michall Joseph LaRochell
Law Offices of Richard H. Dollison PC
St. Thomas, U.S.V.I.
     For Etherneal Simon,

Kendys Pimentel-Soto
Kendys Pimentel-Soto Law Office LLC
San Juan, PR
     For Shermyra Gumbs,

Alexander Golubitsky
Alex Golubitsky P.C.
St. Thomas, U.S.V.I.
     For Wayne Bellille.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 3

                                  ORDER
GÓMEZ, J.

      This case commenced on September 13, 2018, when the Grand

Jury returned a seven-count indictment against three defendants.

Since then, the Grand Jury has returned several superseding

indictments that added additional defendants and charges. The

most recent indictment charges eleven defendants with 47 counts.

      The Court has continued the trial on multiple occasions. On

January 28, 2020, the Court rescheduled the trial to commence on

May 18, 2020.

      On February 4, 2020, at an off-the-record status conference

in chambers, the United States and various defense counsel

expressed a desire to continue the trial to a date in June,

2020.

      Later that day, the United States filed a motion on the

docket requesting a continuance of the trial date to a date on

or after June 1, 2020. In that motion, the United States

recounted that, at the status conference earlier that day,

several defense counsel had concurred with its desire to

continue the trial to June.

      The premises considered, it is hereby

      ORDERED that, by no later than 5:00 p.m. on February 21,

2020, the United States shall file a notice advising the Court

whether all defendants concur with the request to continue the
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 4

trial date to a date on or after June 1, 2020. The notice shall

also advise the Court which, if any, defendants wish to proceed

to trial as currently scheduled.




                                   S\
                                        Curtis V. Gómez
                                        District Judge
